 1
 2
 3                                                           FILED
                                                  CLERK, U.S. D[STRPCT COURT
 4
 s                                                     IdEIV — 5 2018
 6                                              CENT—i~AL C~lS,au~T C)F GA~,FpRNIR


 7
 8
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                               Case No. 18-2941 M
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                Plaintiff,
14
15
     REX AURELIO VIDRIO,
16
                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                            I.

 2         On November 5, 2018, Defendant made his initial appearance in this

 3   district on the criminal complaint filed in this matter. Deputy Federal Public

 4   Defender David Wasserman was appointed to represent Defendant.

 5          ~     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

6    allegedly involving a narcotics or controlled substance offense with maximum

 7   sentence often or more years.

 8         ~      On motion by the Government or on the Court's own motion

 9 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
10   defendant will flee.

11         The Court concludes that the Government is entitled to a rebuttable

12   presumption that no condition or combination of conditions will reasonably assure

13   the defendant's appearance as required and the safety or any person or the

14   community [18 U.S.C. § 3142(e)(2)].

15                                            II.
16         The Court finds that no condition or combination of conditions will

17   reasonably assure: ~ the appearance ofthe defendant as required.

18                      ~ the safety of any person or the community.
19         the Court finds that the defendant has not rebutted the § 3142(e)(2)

20   presumption by sufficient evidence to the contrary.

21                                          III.

22         The Court has considered:(a)the nature and circumstances of the offenses)

23   charged, including whether the offense is a crime of violence, a Federal crime of

24   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

25   or destructive device;(b)the weight of evidence against the defendant;(c)the

26   history and characteristics ofthe defendant; and (d)the nature and seriousness of

27   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

28   considered all the evidence adduced at the hearing and the arguments, the
 l ie arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
 ~ ' ~ Services Agency.
 3 ~                                            IV.
4            The Court bases its conclusions on the following:
 5           As to risk ofnon-appearance:
6                   ~      Travel to Tijuana and family ties to Mexico
 7                  ~      unstable residence
 8                  ~      insufficient bail resources.
9                   ~      no stable income/employment
10                  ~      unexplained assets
11                  ~      Unrebutted Presumption.
12           The Court is concerned about risk of flight given the allegations in the
13     complaint, the criminal exposure Defendant faces if convicted, Defendant's
14     possession of significant amounts of cash found at a drug stash house believed to
15     be utilized by the Defendant.
16           As to danger to the community:
17                  ~      Allegations in present charging document include possession
18     with intent to distribute 5 kilograms of cocaine;
19                  ~      Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
20                                               V.
21           IT IS THEREFORE ORDERED that the defendant be detained until trial.

22     The defendant will be committed to the custody ofthe Attorney General for
23     confinement in a corrections facility separate, to the extent practicable, from
24     persons awaiting or serving sentences or being held in custody pending appeal.

25     The defendant will be afforded reasonable opportunity for private consultation

26     with counsel. On order of a Court of the United States or on request of any

27     attorney for the Government, the person in charge ofthe corrections facility in

28     which defendant is confined will deliver the defendant to a United States Marshal
 1    for the purpose of an appearance in connection with a court proceeding.
      [18 U.S.C. § 3142(1)]

 3
      Dated: November 5, 2018                   /s/
 4
                                            HON. ALKA SAGAR
 5                                          UNITED STATES MAGISTRATE JUDGE
 1
 C
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
~~~
23
24
25
26
27



                                              3
